Mitchell, J.,
(dissenting.) Whether plaintiffs were guilty of laches in not foreclosing their mortgage before the Sprague foreclosure, *496which resulted in prejudice to the defendants, and whether a surplus was realized on the Sprague foreclosure, for which defendants are entitled to credit, are questions which- are not presented by this record.
As I view the case, the only question is whether,the plaintiffs were required, as a condition precedent to a right of action on the bond to foreclose their mortgage, notwithstanding that the mortgaged premises had been sold on a prior mortgage for their full value, and the time for redemption had expired.
The defendants’ counsel plant themselves squarely upon the affirmative, contending that it is wholly immaterial whether the failure of plaintiffs to foreclose resulted in benefit or loss to the sureties on the bond, or whether a foreclosure would have realized something, or .nothing; that plaintiffs were required, as a condition to a right of action, absolutely, and under any circumstances, to first foreclose, because such were the terms of the bond. And, in my judgment, this is the only possible ground upon which the decision of the court below can be sustained. But it seems to me that to give such a construction to the provisions of the bond is to stick in the bark, and to entirely overlook the good sense and manifest purpose of the instrument. The evident object of the parties in inserting in the bond the provision referred to was to require the plaintiffs to first exhaust their mortgage security before resorting to an action against the sureties on the bond. The foreclosure was merely a means to this end, and not the end itself. But if there is nothing to exhaust, and a foreclosure would result in nothing but expense, it cannot be reasonably supposed that the parties had in mind the doing of a worse than useless thing. I therefore dissent.
(Opinion published 55 N. W. Rep. 61.)